Request for reconsideration/other – continued from PTO 303
Continuation of 12 – The request for reconsideration has been considered but does NOT place the application in condition for allowance because:

In response for reconsideration filed April 19, 2022, claims 1, 15, 24 and 30 are amended. 

Applicant's request for entry into AFCP 2.0 is acknowledged, however the amendment’s to the claims did not put the claims in condition for allowance.

Applicant amendments to claims 1, 15, 24 and 30 changes the scope of the claims, by adding the following limitation, in lines 6-8, ", generating, at the UE, a beacon signal for transmitting by the UE as the first message in the two-step random access procedure, wherein the beacon signal includes one or more parameters to facilitate discovery of the UE by other UEs for pairing in sidelink communications”. The examiner completed the consideration and searching for the amended claims. The examiner contacted the applicant’s representative regarding amended claims and references; Chae (US Pub No.: 2021/0051673 – Figs. 13B, para. 04182-0184 and Fig.13C, para.0185-189 ) and Wu (US Pub. No.:2021/0153263 – Fig.4, Paras. 0046-0050, 0061-0067, 0124-0128). The examiner suggested to the applicant that the proposed amended claims are not in a condition for allowance.

Response to Arguments
Regarding 35 U.S.C. 112 second paragraph applicant’s arguments, see page 8 paragraph 2, filed April 19, 2022, with respect to claims 11-14 have been fully considered and are persuasive.  The 35 U.S.C. 112 second paragraph rejection of claims 11-14 have been withdrawn. 


/LAKERAM JANGBAHADUR/Primary Examiner, Art Unit 2469